Citation Nr: 0007320	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-17 711 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for status post aortic 
valve replacement for aortic insufficiency, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1972 to October 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
December 1998.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his status post aortic valve 
replacement disability to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

It appears that the veteran has raised the issues of 
entitlement to service connection for headaches and joint 
pain as secondary to his service-connected cardiovascular 
disability and entitlement to a permanent and total 
disability evaluation.  It does not appear that the RO has 
had the opportunity to address these issues.  The Court has 
noted that 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  These issues are referred to the RO.


FINDINGS OF FACT

1.  Residuals of an aortic valve replacement do not preclude 
more than light manual labor and are not manifested by a 
severe level of dyspnea on exertion, elevated systolic blood 
pressure or paroxysmal auricular fibrillation or flutter or 
paroxysmal tachycardia.  

2.  Residuals of an aortic valve replacement do not include 
more than one episode of acute congestive heart failure a 
year.  Dyspnea, fatigue, angina, dizziness or syncope is not 
demonstrated with a workload of 8 METs or less.  The heart is 
normal size.  There is no left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent. 


CONCLUSION OF LAW

The veteran's status post aortic valve replacement due to 
aortic insufficiency is no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Codes 7000, 7016 (1997, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his evaluation for status post 
aortic valve replacement warrants a higher evaluation.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  That 
is, his assertion that his service-connected disability has 
worsened raises a plausible claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been requested by the VA or associated 
with his claims folder, are available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

In November 1977, the Board granted service connection for 
aortic insufficiency.  In December 1977, the RO assigned a 10 
percent disability evaluation.  

In an October 1987 rating decision, the RO, following the 
receipt of VA medical evidence showing an enlarged heart, 
increased the veteran's disability evaluation to 30 percent.  

The veteran underwent a replacement of the aortic valve in 
August 1996.  

In a January 1997 rating decision, the RO granted a temporary 
total evaluation under 38 C.F.R. § 4.30 for the period from 
August 27, 1996 to October 31, 1997 based on the replacement 
of the aortic valve and assigned a 30 percent evaluation from 
October 31, 1997 for status post aortic valve replacement for 
aortic insufficiency.  In a November 1997 rating decision, 
the RO continued the 30 percent evaluation for status post 
aortic valve replacement for aortic insufficiency.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disabilities evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

On and before January 12, 1998, the Schedule for Rating 
Disabilities directed that a 30 percent evaluation for heart 
valve replacement under Diagnostic Code 7016 was rated as 
rheumatic heart disease under Diagnostic Code 7000.  38 
C.F.R. § 4.104, Diagnostic Code 7016 (1997).  A 30 percent 
evaluation for inactive rheumatic heart disease is warranted 
for diastolic murmur with characteristic EKG manifestations 
or definitely enlarged heart.  A 60 percent evaluation for 
inactive rheumatic heart disease is warranted when the heart 
is definitely enlarged; severe dyspnea on exertion, elevation 
of systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia, 
with more than light manual labor precluded.  A 100 percent 
evaluation is warranted for definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion, rales, pretibial pitting at end of day or other 
definite signs of beginning congestive failure with more than 
sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to cardiovascular disabilities.  Under 38 C.F.R. § 4.104, 
Note 2, one MET (metabolic equivalent) is defined as the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weights 
per minute.  Under the amended rating schedule, a 30 percent 
disability evaluation is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there was more than one episode of acute 
congestive heart failure in the past year; or a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is warranted when there is 
chronic congestive heart failure; or a workload of greater 
than 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fracture of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7016 (1999).

VA medical records from November 1997 and January 1998 
reflect that the veteran was seen complaining of sharp chest 
discomfort associated with movement and occasional episodes 
of dizziness.  He denied loss of consciousness, orthopnea, 
nocturnal dyspnea, and ankle edema.  His blood pressure 
readings ranged from 120/75 to 135/80.  The heart displayed 
regular rate and rhythm.  The examiner noted that the veteran 
was status post aortic valve replacement and was stable with 
adequate function of the prosthetic valve.  The examiner 
further stated that the veteran was able to work but should 
work in a place with low risk for trauma because of chronic 
anticoagulation.  A July 1998 VA medical record shows that 
the veteran denied loss of consciousness, dizziness, 
orthopnea, dyspnea, or chest pain with exercise.  The 
examiner stated that the veteran was asymptomatic with well 
functioning prosthetic valve and adequate anticoagulation.  A 
November 1998 x-ray of the heart revealed sternal sutures, no 
acute pulmonary infiltrates, and normal heart in size.

At his December 1998 hearing, the veteran testified that he 
was currently working for the Post Office but that he missed 
a lot of work due to his treatment for anticoagulation of his 
blood as a result of his status post aortic valve 
replacement.  The veteran also testified that his disorder 
has not improved in the past 2 years and that he now suffered 
from pains in the joints and headaches.

At a January 1999 VA examination, the examiner noted that the 
veteran reported difficulty with anticoagulation since his 
valve replacement surgery, but he did not report a history of 
bleeding episodes.  The veteran complained of chest pain at 
rest or with moderate effort associated with palpitations and 
occasional diaphoresis.  The veteran denied dyspnea on 
exertion, orthopnea, paroxysmal nocturnal dyspnea, and 
syncope episodes.  His blood pressure ranged from 150/80 to 
145/85.  On evaluation, there was regular rhythm of the 
heart, with systolic murmur Grade II/IV at aortic focus and 
S4 positive.  It was noted that November 1998 X-rays showed a 
normal sized heart.  An echocardiogram revealed preserved 
left ventricular systolic function with normal functioning 
the prosthetic valve.  The diagnoses were severe aortic valve 
insufficiency, status post cardiac catheterization x 2, 
status post aortic valve replacement secondary to severe 
aortic valve insufficiency, and chronic anticoagulation 
secondary to status post aortic valve replacement.  A 
February 1999 cardiac stress test revealed that the veteran 
achieved a MET level of 8, with no chest discomfort or 
significant shortness of breath.  The test was terminated due 
to leg pain.  The impression was weakly positive for ECG 
evidence of inducible ischemia at moderate levels of 
myocardial stress.

According to the Court, the most probative evidence to 
consider in adjudicating this claim is the most recent 
clinical evidence.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  To this end, the most recent pertinent clinical 
evidence is contained in the report from January 1999 VA 
examination and February 1999 cardiac testing.  Furthermore, 
applying the more favorable of the "old" and revised criteria 
for rating cardiovascular disorders, as required by in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), to the clinical 
evidence summarized above, the Board notes that entitlement 
to a rating in excess of 30 percent for the veteran's 
service-connected status post aortic valve replacement is not 
warranted under either criteria.  It is noted initially that 
the "old" criteria for rating residuals of a heart valve 
replacement required more than light manual labor to be 
precluded due to severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia 
for a rating in excess of 30 percent rating to be assigned.  
The report from the most recent VA examination did not reveal 
such symptomatology or pathology.   Rather, it indicated that 
the veteran works full-time at his job at the post office.  
While the veteran is competent to assert that a higher rating 
is warranted.  The findings and opinions of trained medical 
practitioners are more probative.  Thus, the preponderance of 
the evidence establishes that the service-connected 
cardiovascular disability does not approximate the old 
criteria for a rating in excess of 30 percent under 38 C.F.R. 
§ 4.104, DC 7016-7000 (1997).  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1999).  

Applying the revised criteria to the pertinent evidence, 
there is no indication that there have been any episodes of 
congestive heart failure in the previous years.  Rather than 
the required dyspnea, fatigue, angina, dizziness, with more 
than 3 METs but less than 5 METs, the most recent exercise 
tolerance test was well-tolerated at 8 METs with no chest 
discomfort or significant shortness of breath.  Here again, 
while the veteran is competent to assert that a higher rating 
is warranted, the findings and opinions of trained medical 
professionals are more probative.  Consequently, the 
preponderance of the evidence establishes that the service-
connected cardiovascular disability does not approximate the 
new criteria for entitlement to a rating in excess of 30 
percent under the revised criteria codified at 38 C.F.R. § 
4.104, DC 7016 (1999).  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  

The Board acknowledges that the medical records indicate that 
the veteran has chronic anticoagulation difficulties and 
receives medication for such.  The need for continuous 
medication would support a 10 percent rating.  38 C.F.R. § 
4.104, DC 7016 (1999).  However, need for continuous 
medication or anticoagulation difficulties are not part of 
the criteria required for an evaluation in excess of 30 
percent for the veteran's residuals of aortic valve 
replacement.  Higher ratings require evidence of functional 
impairment as discussed above.  

In making the above determination, the Board has considered 
the evidence presented by the contentions of the veteran 
asserting that the criteria for a rating in excess of 30 
percent for the service-connected status post aortic valve 
replacement are met.  Of greater probative value than these 
uncorroborated lay assertions, however, is the most recent 
objective medical evidence contained in the report from the 
January VA examination and February 1999 testing discussed 
above.  See Francisco, 7 Vet. App. at 55; Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   
Accordingly, the Board finds that the preponderance of 
evidence is against an evaluation in excess of 30 percent for 
the veteran's status post aortic valve replacement due to 
aortic insufficiency.  Thus, the claim is denied.


ORDER

Entitlement to a rating in excess of 30 percent for status 
post aortic valve replacement for aortic insufficiency is 
denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

